Exhibit 10.19
LEASE AMENDMENT TEN
(Extension and Expansion/Co-Terminous)
     THIS LEASE AMENDMENT TEN (“Amendment”) is made as of the 15th day of May,
2008 between RFP Mainstreet 2100 RiverEdge, LLC (“Landlord”), a Delaware limited
liability company, successor-in-interest to CMD Realty Investment Fund IV, L.P.,
an Illinois limited partnership, and IntercontinentalExchange, Inc. (“Tenant”),
a Delaware corporation.
     A. A. Landlord and Tenant are the current parties to that certain Office
Lease (“Original Lease”) dated June 8, 2000, for space currently described as
Suites 500, 600, 650 and LL19 (“Premises”; sometimes referred to herein as the
“Existing Premises”) in the building (“Building”) known as 2100 RiverEdge,
located at 2100 RiverEdge Parkway, Atlanta, Georgia 30328 (“Property”), which
lease has heretofore been amended by Lease Amendment One dated April 30, 2001,
Lease Term Adjustment Confirmation Letter dated August 2, 2001, Lease Amendment
Two dated March 6, 2003, Lease Amendment Three dated September 10, 2003, Lease
Amendment Four dated June 4, 2004, Lease Amendment Five dated October 28, 2004,
Lease Amendment Six dated October 12, 2005, Lease Amendment Seven dated
October 12, 2006 (“Lease Amendment Seven”), Lease Amendment Eight dated
November 28, 2006, Lease Amendment Nine dated February 21, 2007, Lease Term
Adjustment Confirmation Letter dated April 16, 2007 and Lease Term Adjustment
Confirmation Letter dated May 2, 2007 (collectively, and as amended herein,
“Lease”).
     B. The parties mutually desire to amend the Lease on the terms hereof.
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
the parties hereby agree as follows.
     1. Term Extension. The term of the Lease is hereby modified to extend for a
period (“Extended Term”) commencing on March 1, 2012 (“Extension Date”) and
expiring on the last day of the seventy-second (72nd) full calendar month after
the Additional Premises Commencement Date, as hereinafter defined (“New
Expiration Date”), unless sooner terminated in accordance with the terms of the
Lease.
     2. Additional Premises. Suite 400 (“Additional Premises”), the approximate
location of which is shown on Exhibit A hereto on the fourth (4th) floor of the
Building, and which shall be deemed to contain 15,274 square feet of rentable
area for purposes hereof, shall be added to and become a part of the Existing
Premises commencing on the earlier to occur of (i) substantial completion of the
Work (as defined in Exhibit B) in the Additional Premises, or (ii) November 1,
2008 (“Additional Premises Commencement Date”) and continuing co-terminously
with the New Expiration Date, as the same may be extended, subject to the terms
herein. The Additional Premises Commencement Date and New Expiration Date shall
be subject to adjustment and confirmation as described in Section 11 below.
 

***   Certain information in this agreement has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



     Upon completion of the Work within the Additional Premises, Landlord and
its architect and Tenant and its architect shall each have the right to
re-measure the Additional Premises using the “Standard Measure for Measuring
Floor Area in Office Buildings” published by the Secretariat, Building Owners
and Managers Association International (ANSI/BOMA Z65.1-1996), approved June 7,
1996 (“BOMA Standards”). Base Rent, Tenant’s Share, and all other items which
are calculated based on the rentable square footage of the Additional Premises
shall be adjusted if Landlord or Tenant elects to re-measure, but otherwise
shall be based upon the initial determination of rentable square footage
contained herein.
     3. Temporary Space. Tenant shall have the right to occupy certain temporary
space on the 12th floor on the terms and conditions set forth in Exhibit C
attached hereto.
     4. Storage Space. Commencing on the Additional Premises Commencement Date,
Tenant shall have a license to use that certain storage space located next to
Space 1-B and currently known as Cage 1-C (“Additional Storage Space”), located
on the lower level of the Property, which shall be deemed to contain 147
rentable square feet and is shown on Exhibit E hereto. Such license shall be on
the terms and conditions contained in Exhibit G to Lease Amendment Seven.
     5. Base Rent.
          a. Existing Premises. Commencing on the Extension Date, Tenant shall
pay monthly Base Rent for the Existing Premises as provided below and otherwise
as provided in the Lease:
Suite 500 Base Rent Schedule

          Suite 500 Period   Monthly Base Rent
 
   
March 1, 2012 — February 28, 2013
  [***]
March 1, 2013 — February 28, 2014
  [***]
March 1, 2014 — New Expiration Date
  [***]

Suite 600 Base Rent Schedule

          Suite 600 Period   Monthly Base Rent
 
   
March 1, 2012 — February 28, 2013
  [***]
March 1, 2013 — February 28, 2014
  [***]
March 1, 2014 — New Expiration Date
  [***]

 

***   Confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



Suite 650 Base Rent Schedule

          Suite 650 Period   Monthly Base Rent
 
   
March 1, 2012 — February 28, 2013
  [***]
March 1, 2013 — February 28, 2014
  [***]
March 1, 2014 — New Expiration Date
  [***]

Suite LL-9 Base Rent Schedule

          Suite LL-9 Period   Monthly Base Rent
 
   
March 1, 2012 — February 28, 2013
  [***]
March 1, 2013 — February 28, 2014
  [***]
March 1, 2014 — New Expiration Date
  [***]

          b. Additional Premises. Tenant shall pay monthly Base Rent for the
Additional Premises as provided below and otherwise as provided in the Lease:
Additional Premises Base Rent Schedule

          Additional Premises Period   Monthly Base Rent
 
   
Additional Premises Commencement Date — October 31, 2009
  [***]
November 1, 2009 — October 31, 2010
  [***]
November 1, 2010 — October 31, 2011
  [***]
November 1, 2011 — October 31, 2012
  [***]
November 1, 2012 — October 31, 2013
  [***]
November 1, 2013 — New Expiration Date
  [***]

          c. Base Rent Abatement. Notwithstanding anything to the contrary
herein, as a concession to enter this Amendment and provided Tenant is not then
in Default and subject to the conditions set forth in the following sentence:
(i) Tenant’s obligations for Base Rent for the Additional Premises shall be
abated for [***] commencing on the Additional Premises Commencement Date (except
if the Additional Premises Commencement Date does not occur on the first day of
a calendar month, the abatement period shall be 180 days), and (ii) Tenant’s
obligations for Base Rent for the Existing Premises shall be abated for one
(1) month commencing on the Additional Premises Commencement Date (except if the
Additional Premises Commencement Date does not occur on the first day of a
calendar month, the
 

***   Confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



abatement period shall be 30 days). If Tenant shall Default under the Lease,
Tenant shall: (i) immediately commence paying the full amount otherwise required
under the Lease without regard to such periods, if either of the foregoing
periods is still in effect, and (ii) immediately pay Landlord the unamortized
portion of the amount theretofore abated (such amortization to be computed over
the number of full calendar months in the initial Term following such abatement
period with interest at the Default Rate).
     6. Expenses and Taxes Base Year.
          a. Existing Premises. Commencing on the Additional Premises
Commencement Date, Tenant shall pay Tenant’s Share for the Existing Premises of
increases in Taxes and Expenses over the respective amounts for the year 2008,
and as otherwise provided in the Lease.
          b. Additional Premises. Commencing on the Additional Premises
Commencement Date: (i) Tenant shall pay Tenant’s Share for the Additional
Premises of increases in Taxes and Expenses, over the respective amounts for the
year 2008, and as otherwise provided in the Lease, and (ii) “Tenant’s Share” for
the Additional Premises shall be five and 73/100 percent (5.73%), for purposes
hereof.
     7. Prorations; Consolidated or Separate Billings. If the Additional
Premises Commencement Date or the Extension Date do not occur at the beginning,
or the New Expiration Date does not occur at the end, of an applicable payment
period under the Lease, Landlord shall reasonably pro rate Tenant’s payment
obligations on a per diem basis; Tenant shall remain liable for all amounts
accruing during or relating to the period prior to the Additional Premises
Commencement Date or Extension Date, and through the New Expiration Date,
whether or not theretofore billed. The Base Rent, Taxes, Expenses and all other
charges respecting the Additional Premises are sometimes herein called
“Additional Premises Rent”. Landlord may compute and bill Additional Premises
Rent (or components thereof) separately or treat the Additional Premises and
Existing Premises as one unit for computation and billing purposes.
     8. Options. Tenant shall continue to have the Extension Options set forth
in Exhibit D of Lease Amendment Seven. Tenant shall have a right of first
refusal to expand as provided in Exhibit D attached hereto, and Exhibit E to
Lease Amendment Seven is hereby deleted.
     9. Other Terms. Except to the extent inconsistent herewith or provided to
the contrary herein: (a) commencing on the Additional Premises Commencement
Date, the Additional Premises shall be added to, and become part of, the
Existing Premises under the Lease, and all applicable provisions then or
thereafter in effect under the Lease shall also apply to the Additional
Premises, and (b) all provisions of the Lease currently in effect or scheduled
to become effective shall remain in effect and become effective in accordance
with their terms, except for any provisions which by their express terms have
lapsed, are scheduled to lapse, or were to be in effect only during the initial
Term or other period (in which case such express terms shall govern the periods
during which such provisions were, or will remain, in effect).
     10. Tenant Improvements.

4



--------------------------------------------------------------------------------



 



          a. Condition of Additional Premises; Improvement Allowance. Tenant has
been occupying the Existing Premises, and has inspected the Additional Premises
(and portions of the Building, Property, systems and equipment providing access
to or serving the Additional Premises) or has had an opportunity to do so, and
agrees to accept the same “AS IS” without any agreements, representations,
understandings or obligations on the part of Landlord to perform or pay for any
alterations, repairs or improvements, except as provided herein. Notwithstanding
the foregoing to the contrary, Landlord hereby represents that to Landlord’s
actual knowledge as of the date of this Amendment: (i) the Building standard
mechanical, electrical, plumbing, sprinkler and HVAC equipment servicing the
Additional Premises are in good working order, and (ii) there are no current
material violations of Laws affecting Tenant’s use of the Additional Premises.
“Landlord’s actual knowledge” herein means the actual knowledge of the Property
Manager for the management company for the Property. Notwithstanding anything
contained herein to the contrary, Landlord shall provide an allowance
(“Allowance”) to be used towards the performance of certain tenant improvement
work by Tenant in the Additional Premises and Suites 500, 600 and 650, as
further set forth in Exhibit B attached hereto.
          b. Removal of Stairwell. Without limiting the generality of any other
terms of the Lease requiring restoration of the Premises upon expiration of the
Lease, at Landlord’s written request, Tenant shall, within thirty (30) days
after expiration or earlier termination of the Lease, remove any stairwell
installed by Tenant pursuant to Exhibit B of this Amendment, close the stairwell
opening, and restore the stairwell area to its original condition (the
“Stairwell Restoration Work”), all such work to be at Tenant’s sole cost.
Landlord’s request may be made prior to the expiration or earlier termination of
the Lease but if Landlord’s request is made less than thirty (30) days before
the expiration or earlier termination of the Lease then Tenant shall have sixty
(60) days after its receipt of Landlord’s request to complete the Stairwell
Restoration Work. At Landlord’s option, Landlord shall perform the Stairwell
Restoration Work, at Tenant’s cost; provided, however, the cost therefore is
reasonable and customary based on competitive market conditions. Prior to
commencing the Stairwell Restoration Work Landlord shall obtain an estimate of
the cost of the Stairwell Restoration Work which is reasonably acceptable to
Tenant, and Tenant shall deposit such estimated cost with Landlord within ten
(10) days after Landlord’s written request for same. If such estimated amount
exceeds the actual cost of the Stairwell Restoration Work, Tenant shall receive
a refund of the difference within thirty (30) days of completion of the
Stairwell Restoration Work, and if the actual cost of the Stairwell Restoration
Work amount shall exceed the estimated amount, Tenant shall pay the difference
to Landlord within thirty (30) days after Landlord’s written request for same.
Tenant’s obligations under this paragraph with respect to removal of any
stairwell installed by Tenant between the 4th and 5th floors is in addition to,
and not in lieu of, Tenant’s obligations as set forth in Section 8.B of Lease
Amendment Seven with respect to removal of any stairwell installed by Tenant
between the 5th and 6th floors.
     11. Early Access; Possession Date; Date; Confirmation of Dates. Landlord
shall permit Tenant to enter the Additional Premises on the day immediately
following mutual execution and delivery of this Amendment (“Possession Date”)
but Tenant shall with respect to the Additional Premises have no obligation to
pay Landlord the Additional Premises Rent (consisting of Base Rent, Taxes and
Expenses) for such period prior to the Additional Premises Commencement Date (as
defined in Section 2 above). During any period that Tenant shall enter the
Additional Premises prior to the Additional Premises Commencement Date to
perform Work under Exhibit B hereto, or to install telecommunications and
computer cabling, equipment and

5



--------------------------------------------------------------------------------



 



furniture, Tenant shall comply with all terms and provisions of the Lease,
except that the Additional Premises Commencement Date shall not occur based on
such early possession for such purposes. The Additional Premises Commencement
Date shall be the earlier to occur of (i) substantial completion of the Work (as
defined in Exhibit B) in the Additional Premises, or (ii) November 1, 2008.
Landlord and Tenant shall execute a confirmation of any dates herein in such
form as Landlord may reasonably request; any failure to respond within thirty
(30) days after Landlord provides such written confirmation shall be deemed an
acceptance of the dates set forth in Landlord’s confirmation. If Tenant
disagrees with Landlord’s determination of such dates, Tenant shall pay Rent for
the Existing Premises and Additional Premises Rent and perform all other
obligations commencing and ending on the dates determined by Landlord, subject
to refund or credit against Additional Premises Rent when the matter is
resolved.
     12. Parking. Tenant and its employees shall have a license to use a total
of 3.5 parking spaces per 1,000 rentable square feet of the Additional Premises,
as follows: (a) fifty-one (51) general parking spaces on a non-exclusive,
unassigned “first come, first served” basis in the unreserved areas of the
Parking Facility (“General Spaces”), and (b) two (2) reserved parking spaces in
the Parking Facility (“Reserved Spaces”). The Reserved Spaces shall be in a
location mutually and reasonably agreed to by the parties, but shall be
immediately adjacent to each other. Such Reserved Spaces shall be assigned
parking spaces identified with numbers in accordance with Landlord’s standard
procedures, provided Landlord shall have no obligation to tow vehicles that are
improperly parked in such assigned spaces (but Landlord reserves the right to do
so after receiving notice thereof from Tenant or otherwise). The aforesaid
parking spaces shall be free of separate parking charges through the New
Expiration Date. Use by Tenant and its employees of the preceding parking spaces
shall be governed by the existing provisions of the Lease regarding parking,
except as expressly modified herein. Nothing contained in this Section 12 shall
be deemed to modify any of Tenant’s existing parking rights in the Lease.
     13. Third Generator. Tenant shall have the right, at its sole cost and
otherwise on the terms and conditions of Exhibit F to the Original Lease, to
install a third emergency generator in a location to be designated by Landlord.
Without limiting the generality of the terms and conditions set forth in
Exhibit F to the Original Lease, the Generator Space for the third Generator
shall be delivered in its “as is” “where is” condition and Tenant shall be
responsible, at its sole expense, for all site preparation, including compliance
with applicable Laws, including re-planting of trees or making payments to the
Tree Trust Fund, as required by applicable governmental authorities. Generator
Space Rent pursuant to Exhibit F to the Original Lease shall continue to be
waived during the Extended Term under this Amendment as to all 3 Generators
Spaces.
     14. Real Estate Brokers. Landlord and Tenant hereby: (a) mutually represent
to each other that they have dealt only with CB Richard Ellis, Inc.
(representing Tenant) and Jones Lang LaSalle (representing Landlord) as broker,
salesperson, agent or finder in connection with this Amendment (and to whom
Landlord shall pay a commission pursuant to separate written agreement), and
(b) mutually agree to defend, indemnify and hold each other harmless from and
against all liabilities and expenses (including reasonable attorneys’ and expert
witness fees, and court costs) arising from any breach of their respective
foregoing representations.
     15. Offer. The submission and negotiation of this Amendment shall not be
deemed an offer to enter into the same by Landlord. This Amendment shall not be
binding on Landlord

6



--------------------------------------------------------------------------------



 



unless and until fully signed and delivered by both parties. Tenant’s execution
of this Amendment constitutes a firm offer to enter into the same which may not
be withdrawn for a period of thirty (30) days after delivery to Landlord. During
such period, Landlord may proceed in reliance thereon, but such acts shall not
be deemed an acceptance.
     16. Whole Amendment; Full Force and Effect; Conflicts. This Amendment sets
forth the entire agreement between the parties with respect to the matters set
forth herein. There have been no additional oral or written representations or
agreements. As amended herein, the Lease shall remain in full force and effect.
In case of any inconsistency between the provisions of the Lease and this
Amendment, the latter provisions shall govern.
     17. Interpretation. This Amendment shall be interpreted in a reasonable
manner in conjunction with the Lease. If an Exhibit is attached to this
Amendment, the term “Lease” therein shall refer to this Amendment or the Lease
as amended, and terms such as “Commencement Date” and “Lease Term” shall refer
to analogous terms in this Amendment, all as the context expressly provides or
reasonably implies. Unless expressly provided to the contrary herein: (a) any
terms defined herein shall have the meanings ascribed herein when used as
capitalized terms in other provisions hereof, (b) capitalized terms not
otherwise defined herein shall have the meanings, if any, ascribed thereto in
the Lease, and (c) non-capitalized undefined terms herein shall be interpreted
broadly and reasonably to refer to terms contained in the Lease which have a
similar meaning, and as such terms may be further defined therein.
     18. Authority. Each signatory of this Amendment represents hereby that he
or she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting.
     19. Consent. Landlord represents and warrants to Tenant that all of
Landlord’s lenders have consented to this Amendment.
     20. OFAC Certification. Tenant certifies that:
          a. It is not acting, directly or indirectly, for or on behalf of any
person, group, entity or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National and
Blocked Person,” or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Assets Control; and
          b. It is not engaged in this transaction, directly or indirectly, on
behalf of, or instigating or facilitating this transaction, directly or
indirectly, on behalf of any such person, group, entity or nation.
Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from and
against any and all claims, damages, losses, risks, liabilities, and expenses
(including attorney’s fees and costs) arising from or related to any breach of
the foregoing certification.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

            LANDLORD:


[SEAL]

RFP MAINSTREET 2100 RIVEREDGE, LLC, a
Delaware limited liability company
      /s/ Paul J. Kilgallon       Paul J. Kilgallon, President             
TENANT:


[SEAL]

INTERCONTINENTALEXCHANGE, INC., a
Delaware corporation
      /s/ Jeffrey C. Sprecher       Jeffrey C. Sprecher      Chairman and Chief
Executive Officer   

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Floor Plate Showing Additional Premises
(GRAPHIC) [g17549g1754903.gif]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
108C (3/04)
Tenant Performance/Allowance
WORK LETTER
     This Exhibit is a “Work Letter” to the foregoing document (referred to
herein for convenience as the “Lease Document”).
     I. BASIC ARRANGEMENT
     (a) Tenant to Arrange for Work. Tenant desires to engage one or more
contractors to perform certain improvements (the “Work,” as further defined in
Section VI) to or for the Premises under the Lease Document. Tenant shall
arrange for the Work to be planned and performed in accordance with the
provisions of this Exhibit and applicable provisions of the Lease Document.
Tenant shall pay when due all costs for or related to the Plans and Work
whatsoever (“Costs of the Work”), and Landlord shall reimburse certain such
costs up to the Allowance, as further described below.
     (b) Allowance and Administrative Fee. Landlord shall provide up to [***]
for the Additional Premises and up to [***] for Suites 500, 600 and 650 (the
“Allowance”) towards the hard construction costs portion of the Costs of the
Work relating to permanent leasehold improvements in the Additional Premises and
Existing Premises (provided the portion of the Allowance available for the Plans
shall be limited to five percent (5%), and shall exclude planning for furniture,
trade fixtures and business equipment). Tenant shall pay Landlord’s reasonable
out-of-pocket costs, if any, for architectural and engineering review of the
Plans and any Engineering Report, and all revisions thereof, and an
administrative fee (“Administrative Fee”) of [***] for Landlord’s time in
reviewing the Plans and Work and coordinating with Tenant’s Contractors. The
costs of foregoing items may be charged against the Allowance, and if the
Allowance shall be insufficient, Tenant shall pay Landlord for such amounts as
additional Rent within fifteen (15) days after billing. Notwithstanding anything
to the contrary contained herein, any personal property, trade fixtures or
business equipment, including, but not limited to, modular or other furniture,
and cabling for communications or computer systems, whether or not shown on the
Approved Plans, shall be provided by Tenant, at Tenant’s sole cost, and the
Allowance shall not be used for such purposes.
     (c) Funding and Disbursement. Landlord shall fund and disburse the
Allowance within thirty (30) days after the Work has been completed in
accordance with the Approved Plans in accordance with the provisions hereof, and
Tenant has submitted all invoices, architect’s certificates, a Tenant’s
affidavit, complete unconditional lien waivers and affidavits of payment by all
Tenant’s Contractors, and such other evidence as Landlord may reasonably require
that the cost of the Work has been paid and that no architect’s, mechanic’s,
materialmen’s or other such liens have been or may be filed against the Property
or the Premises arising out of the design or performance of such Work. Landlord
may issue checks to fund the Allowance jointly or separately to Tenant, its
general contractor, and any other of Tenant’s Contractors. If Tenant
 

***   Confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

B-1



--------------------------------------------------------------------------------



 



does not use the entire Allowance for the purposes permitted herein, or does not
submit the foregoing documentation to Landlord, within one (1) year after the
date of this Amendment, then Landlord shall be entitled to the savings and
Tenant shall receive no credit therefore, time being of the essence of this
provision so that Landlord may close out Landlord’s books for the Work.
     II. PLANNING. The term “Plans” herein means a “Space Plan,” as the same may
be superseded by any “Construction Drawings,” prepared and approved pursuant to
this Section (and as such terms are further defined in Section VI). In the event
of any inconsistency between the Space Plan and Construction Drawings, or
revisions thereto, as modified to obtain permits, the latest such item approved
by Landlord shall control. The term “Approved Plans” herein means the Plans (and
any revisions thereof) as approved by Landlord in writing in accordance with
this Section.
     (a) Tenant’s Planners. Tenant shall engage a qualified, licensed architect
(“Architect”), subject to Landlord’s prior written approval. To the extent
required by Landlord or appropriate in connection with preparing the Plans,
Tenant shall also engage one or more qualified, licensed engineering firms, e.g.
mechanical, electrical, plumbing, structural and/or HVAC (“Engineers”), all of
whom shall be designated or approved by Landlord in writing. The term “Tenant’s
Planners” herein shall refer collectively or individually, as the context
requires, to the Architect or Engineers engaged by Tenant, and approved or
designated by Landlord in writing in accordance with this Exhibit.
     Notwithstanding anything contained herein to the contrary, Tenant agrees to
engage Peacock Architects to prepare the Construction Drawings (as defined
below).
     (b) Space Plan and Construction Drawings. Tenant shall promptly hereafter
cause the Architect to submit three (3) sets of a “Space Plan” (as defined in
Section VI) to Landlord for approval. Landlord shall, within ten (10) working
days after receipt thereof, either approve said Space Plan, or disapprove the
same advising Tenant of the reasons for such disapproval. In the event Landlord
disapproves said Space Plan, Tenant shall modify the same, taking into account
the reasons given by Landlord for said disapproval, and shall submit three
(3) sets of the revised Space Plan to Landlord. Landlord shall review or comment
on all revised plans and drawings (that have been approved by Tenant and are
re-submitted to Landlord for approval) within five (5) business days after
receipt of same. If Landlord provides comments to a revised Space Plan, then the
process outlined above shall continue with all subsequent review and comment
periods of Landlord being limited to five (5) business days (it being understood
that Landlord shall be entitled to comment solely on the revised portions of
such plan or drawing, unless the revisions affect any other portion of the plan
or drawing or unless Landlord discovers a previously undetected material error
in another portion of the plan or drawing). To the extent required by Landlord
or the nature of the Work and as further described in Section VI, Tenant shall,
after Landlord’s approval of the Space Plan: (i) cause the Architect to submit
to Landlord for approval “Construction Drawings” (including, as further
described in Section VI below, sealed mechanical, electrical and plumbing plans
prepared by a qualified, licensed Engineer approved or designated by Landlord),
and (ii) cause the Engineers to submit for Landlord’s approval a report (the
“Engineering Report”) indicating any special heating, cooling,

B-2



--------------------------------------------------------------------------------



 



ventilation, electrical, heavy load or other special or unusual requirements of
Tenant, including calculations. Landlord shall, within fifteen (15) working days
after receipt thereof (or such longer time as may be reasonably required in
order to obtain any additional architectural, engineering or HVAC report or due
to other special or unusual features of the Work or Plans), either approve the
Construction Drawings and Engineering Report, or disapprove the same advising
Tenant of the reasons for disapproval. If Landlord disapproves of the
Construction Drawings or Engineering Report, Tenant shall modify and submit
revised Construction Drawings, and a revised Engineering Report, taking into
account the reasons given by Landlord for disapproval. Landlord shall review or
comment on all revised Construction Drawings and revised Engineering Report
(that have been approved by Tenant and are re-submitted to Landlord for
approval) within five (5) business days after receipt of same. If Landlord
provides comments to revised Construction Drawings or revised Engineering
Report, then the process outlined above shall continue with all subsequent
review and comment periods of Landlord being limited to five (5) business days
(it being understood that Landlord shall be entitled to comment solely on the
revised portions of such revised Construction Drawings or revised Engineering
Report, unless the revisions affect any other portion of the revised
Construction Drawings or revised Engineering Report or unless Landlord discovers
a previously undetected material error in another portion of the revised
Construction Drawings or revised Engineering Report). The Construction Drawings
shall include a usable computer aided design (CAD) file. In the event that
Landlord fails to timely pay the Allowance in accordance with this Section I.b.
and such failure continues for more than five (5) business days following
receipt of written notice from Tenant of such failure, then the unpaid amount of
the Allowance shall accrue interest from the due date at the Default Rate until
payment is received by Landlord.
     (c) Tenant’s Planning Responsibility and Landlord’s Approval. Tenant has
sole responsibility to provide all information concerning its space requirements
to Tenant’s Planners, to cause Tenant’s Planners to prepare the Plans, and to
obtain Landlord’s final approval thereof (including all revisions). Tenant and
Tenant’s Planners shall perform independent verifications of all field
conditions, dimensions and other such matters), and Landlord shall have no
liability for any errors, omissions or other deficiencies therein. Landlord
shall not unreasonably withhold, condition or delay approval of any Plans or
Engineering Report submitted hereunder, if they provide for a customary office
layout, with finishes and materials generally conforming to building standard
finishes and materials currently being used by Landlord at the Property, are
compatible with the Property’s shell and core construction, and if no
modifications will be required for the Property electrical, heating,
air-conditioning, ventilation, plumbing, fire protection, life safety, or other
systems or equipment, and will not require any structural modifications to the
Property, whether required by heavy loads or otherwise, and will not create any
potentially dangerous conditions, potentially violate any codes or other
governmental requirements, potentially interfere with any other occupant’s use
of its premises, or potentially increase the cost of operating the Property.
     Tenant shall have the right to install a stairwell between Tenant’s
Premises on the 4th and 5th floors, subject to Landlord’s right to approve the
details of such installation, including without limitation, location, design and
materials and subject to the other provisions of this Work Letter.
     (d) Governmental Approval of Plans; Building Permits. Tenant shall cause
Tenant’s Contractors (as defined in Section III) to apply for any building
permits, inspections and

B-3



--------------------------------------------------------------------------------



 



occupancy certificates required for or in connection with the Work. If the Plans
must be revised in order to obtain such building permits, Tenant shall promptly
notify Landlord, promptly arrange for the Plans to be revised to satisfy the
building permit requirements, and shall submit the revised Plans to Landlord for
approval as a Change Order under Paragraph II.e below. Landlord shall have no
obligation to apply for any zoning, parking or sign code amendments, approvals,
permits or variances, or any other governmental approval, permit or action. If
any such other matters are required, Tenant shall promptly seek to satisfy such
requirements (if Landlord first approves in writing), or shall revise the Plans
to eliminate such requirements and submit such revised Plans to Landlord for
approval in the manner described above. Upon request, at no cost to Landlord,
Landlord shall (if Landlord has approved same as provided above) assist Tenant
in obtaining all such permits and other items.
     It is understood and agreed that to expedite the construction of the
Additional Premises, Tenant may, if same is permitted by applicable Law, apply
for a two-phase building permit, consisting of Phase I for the office area
(consisting of approximately 10,000 rsf) and Phase II for the stairwell area
(consisting of approximately 5,000 rsf).
     (e) Changes After Plans Are Approved. If Tenant shall desire, or any
governmental body shall require, any changes, alterations, or additions to the
Approved Plans, Tenant shall submit a detailed written request or revised Plans
(the “Change Order”) to Landlord for approval, which written request or revised
Plans shall be reviewed by Landlord in the manner provided for in Section II.b.
above. If reasonable and practicable and generally consistent with the Plans
theretofore approved, Landlord shall not unreasonably withhold, condition or
delay its approval. All costs in connection therewith, including, without
limitation, construction costs, permit fees, and any additional plans, drawings
and engineering reports or other studies or tests, or revisions of such existing
items, shall be included in the Costs of the Work under Section VI. In the event
that the Premises are not constructed in substantial accordance with the
Approved Plans, Tenant shall not be permitted to occupy the Premises until the
Premises reasonably comply in all respects therewith; in such case, the Rent
shall nevertheless commence to accrue and be payable as otherwise provided in
the Lease Document.
     III. CONTRACTORS AND CONTRACTS. Tenant shall engage to perform the Work
such contractors, subcontractors and suppliers (“Tenant’s Contractors”) as
Landlord customarily engages or recommends for use at the Property; provided,
Tenant may substitute other licensed, bonded, reputable and qualified parties
capable of performing quality workmanship who have good labor relations and will
be able to work in harmony with each other and those of Landlord and other
occupants of the Property so as to ensure proper maintenance of good labor
relationships, and in compliance with all applicable labor agreements existing
between trade unions and the relevant chapter of the Association of General
Contractors of America. Such substitutions may be made only with Landlord’s
prior written approval. Such approval shall be granted, granted subject to
specified reasonable conditions, or denied within ten (10) working days after
Landlord receives from Tenant a written request for such substitution,
containing a reasonable description of the proposed party’s background,
finances, references, qualifications, and other such information as Landlord may
request. For Work involving any mechanical, electrical, plumbing, structural,
demolition or HVAC matters, or any Work required to be performed outside the
Premises or involving Tenant’s entrance, Landlord may require that Tenant select
Tenant’s Contractors from a list of such contractors.

B-4



--------------------------------------------------------------------------------



 



     IV. PERFORMANCE OF WORK
     (a) Conditions to Commencing Work. Before commencing any Work, Tenant
shall: (i) obtain Landlord’s written approval of Tenant’s Planners and the
Plans, as described in Section II, (ii) obtain and post all necessary
governmental approvals and permits as described in Section II, and provide
copies thereof to Landlord, (iii) obtain Landlord’s written approval of Tenant’s
Contractors, and provide Landlord with copies of the contracts as described in
Section III, and (iv) provide evidence of insurance to Landlord as required
under the Lease Document.
     (b) Compliance and Standards. Tenant shall cause the Work to comply in all
respects with the following: (i) the Approved Plans, (ii) the Property Code of
the City and State in which the Property is located and Federal, State, County,
City or other laws, codes, ordinances, rules, regulations and guidance, as each
may apply according to the rulings of the controlling public official, agent or
other such person, (iii) applicable standards of the National Board of Fire
Underwriters (or successor organization) and National Electrical Code,
(iv) applicable manufacturer’s specifications, and (v) any work rules and
regulations as Landlord or its agent may have adopted for the Property,
including any Rules attached as an Exhibit to the Lease Document. Tenant shall
use only new, first-class materials in the Work, except where explicitly shown
in the Approved Plans. Tenant’s Work shall be performed in a thoroughly safe,
first-class and workmanlike manner, and shall be in good and usable condition at
the date of completion. In case of inconsistency, the requirement with the
highest standard protecting or favoring Landlord shall govern.
     (c) Property Operations, Dirt, Debris, Noise and Labor Harmony. Tenant and
Tenant’s Contractors shall make all efforts and take all proper steps to assure
that all construction activities do not interfere with the operation of the
Property or with other occupants of the Property. Tenant’s Work shall be
coordinated under Landlord’s direction with any other work and other activities
being performed for or by other occupants in the Property so that Tenant’s Work
will not interfere with or delay the completion of any other work or activity in
the Property. Construction equipment and materials are to be kept within the
Premises, and delivery and loading of equipment and materials shall be done at
the Building loading dock and freight elevator, at such time as Landlord shall
direct so as not to burden the construction or operation of the Property.
Tenant’s Contractors shall comply with any work rules of the Property and
Landlord’s requirements respecting the hours of availability of elevators and
manner of handling materials, equipment and debris. Demolition must be performed
before 7:00 a.m. or after 6:00 p.m. and on weekends, or as otherwise required by
Landlord or the work rules for the Property. Construction which creates noise,
odors or other matters that may bother other occupants may be rescheduled by
Landlord at Landlord’s sole discretion. Delivery of materials, equipment and
removal of debris must be arranged to avoid any inconvenience or annoyance to
other occupants. The Work and all cleaning in the Premises must be controlled to
prevent dirt, dust or other matter from infiltrating into adjacent occupant,
common or mechanical areas. Tenant shall conduct its labor relations and
relations with Tenant’s Planners and Contractors, employees, agents and other
such parties so as to avoid strikes, picketing, and boycotts of, on or about the
Premises or Property. If any employees of the foregoing parties strike, or if
picket lines or boycotts or other visible activities objectionable to Landlord
are established, conducted or carried out against Tenant or such parties in or
about the Premises or Property, Tenant shall immediately close the Premises and
remove or cause to be removed all such parties until the dispute has been
settled.

B-5



--------------------------------------------------------------------------------



 



     (d) Removal of Debris. Tenant’s Contractors shall be required to remove
from the Premises and dispose of, at least once a day and more frequently as
Landlord may direct, all debris and rubbish caused by or resulting from the
Work, and shall not place debris in the Property’s waste containers. Tenant
shall be permitted to place a trash dumpster at the Building loading dock. If
required by Landlord, Tenant shall sort and separate its waste and debris for
recycling and/or environmental law compliance purposes. Upon completion of
Tenant’s Work, Tenant’s Contractors shall remove all surplus materials, debris
and rubbish of whatever kind remaining within the Property which has been
brought in or created by Tenant’s Contractors in the performance of Tenant’s
Work. If any of Tenant’s Contractors shall neglect, refuse or fail to remove any
such debris, rubbish, surplus material or temporary structures within 48 hours
after notice to Tenant from Landlord with respect thereto, Landlord may cause
the same to be removed by contract or otherwise as Landlord may determine
expedient, and charge the cost thereof to Tenant as additional Rent under the
Lease Document.
     (e) Completion and General Requirements. Tenant shall use commercially
reasonable efforts to cause Tenant’s Planners to prepare the Approved Plans, and
to cause Tenant’s Contractors to obtain permits or other approvals, diligently
commence and prosecute the Work to completion, and obtain any inspections and
occupancy certificates for Tenant’s occupancy of the Premises by the Additional
Premises Commencement Date set forth in the Lease Document. Any delays in the
foregoing shall not serve to abate or extend the time for the Additional
Premises Commencement Date or commencement of Rent under the Lease Document,
except to the extent of the following, provided substantial completion of the
Work and Tenant’s ability to reasonably use the Premises by the Additional
Premises Commencement Date (or by such later date when Tenant would otherwise
have substantially completed the Work) is actually delayed thereby: (i) one
(1) day for each day that Landlord delays approvals required hereunder beyond
the times permitted herein without good cause, and (ii) any delay in the Work
caused by fire or other casualty damage, war or civil disorder, strikes,
lockouts, labor troubles, inability to procure labor or materials or reasonable
substitutes or other events outside of Tenant’s reasonable control (excluding
delays resulting from changes in economic or market conditions, or financial or
internal problems of Tenant and excluding delays by the City of Sandy Springs in
processing building permits or delays caused by Tenant’s request for a two-phase
permit), collectively, “Force Majeure”, which shall delay the Additional
Premises Commencement Date on a day-for-day basis. Force Majeure shall apply
only so long as Tenant uses commercially reasonable diligence and good faith
efforts to end the delay, and keeps Landlord reasonably advised of such efforts.
Tenant shall impose on and enforce all applicable terms of this Exhibit against
Tenant’s Planners and Tenant’s Contractors. Landlord may impose reasonable
additional requirements from time to time in order to ensure that the Work, and
the construction thereof does not disturb or interfere with any other occupants
of the Property, or their visitors, contractors or agents, nor interfere with
the efficient, safe and secure operation of the Property. Tenant shall notify
Landlord upon completion of the Work (and record any notice of completion
contemplated by law). To the extent reasonably appropriate based on the nature
of the Work, Tenant shall provide Landlord with “as built” drawings no later
than thirty (30) days after completion of the Work.
     (f) Landlord’s Role and Rights. The parties acknowledge that neither
Landlord nor its managing agent is an architect or engineer, and that the Work
will be designed and performed by independent architects, engineers and Tenant’s
Contractors engaged by Tenant. Landlord and

B-6



--------------------------------------------------------------------------------



 



its managing agent shall have no responsibility for construction means, methods
or techniques or safety precautions in connection with the Work, and do not
guarantee that the Plans or Work will be free from errors, omissions or defects,
and shall have no liability therefor. Landlord’s approval of Tenant’s Plans and
contracts, and Landlord’s designations, lists, recommendations or approvals
concerning Tenant’s Planners and Contractors shall not be deemed a warranty as
to the quality or adequacy thereof or of the Plans or the Work, or the design
thereof, or of its compliance with laws, codes and other legal requirements.
Tenant shall permit access to the Premises, and inspection of the Work, by
Landlord and Landlord’s architects, engineers, contractors and other
representatives, at all times during the period in which the Work is being
planned, constructed and installed and following completion of the Work.
Landlord shall have the right, but not the obligation, to order Tenant or any of
Tenant’s Contractors who violate the requirements imposed on Tenant or Tenant’s
Contractors in performing the Work to cease the Work and remove its equipment
and employees from the Property.
     V. HVAC BALANCING. As a final part of the Work, Tenant shall cause its
contractor to perform air balancing tests and adjustments on all areas of the
Premises served by the air handling system that serves the areas in which the
Work is performed (including any original space and any additional space being
added to the Premises in connection herewith). If Tenant elects to install a
stairwell between the 4th and 5th floors pursuant to Section II.C above, then
Tenant shall cause its contractor to perform air balancing tests and adjustments
for the Additional Premises only. Landlord shall not be responsible for any
disturbance or deficiency created in the air conditioning or other mechanical,
electrical or structural facilities within the Property or Premises as a result
of the Work. If such disturbances or deficiencies result, and Tenant’s
contractor does not properly correct the same, Landlord reserves the right,
after fifteen (15) days notice to Tenant, to correct the same and restore the
services to Landlord’s reasonable satisfaction, at Tenant’s reasonable expense.
     VI. CERTAIN DEFINITIONS
     (a) “Space Plan” herein means, to the extent required by the nature of the
Work, detailed plans (including any so-called “pricing plans”), including a
fully dimensioned floor plan and drawn to scale, showing: (i) demising walls,
interior walls and other partitions, including type of wall or partition and
height, and any demolition or relocation of walls, and details of space
occupancy and density, (ii) doors and other openings in such walls or
partitions, including type of door and hardware, (iii) electrical and computer
outlets, circuits and anticipated usage therefor, (iv) any special purpose
rooms, any sinks or other plumbing facilities, heavy items, and any other
special electrical, HVAC or other facilities or requirements, including all
special loading and related calculations, (v) any space planning considerations
to comply with fire or other codes or other governmental or legal requirements,
(vi) finish selections, and (vii) any other details or features requested by
Architect, Engineer or Landlord, or otherwise required, in order for the Space
Plan to serve as a basis for Landlord to approve the Work, and for Tenant to
contract and obtain permits for the Work, or for the Space Plan to serve as a
basis for preparing Construction Drawings.
     (b) “Construction Drawings” herein means, to the extent required by the
nature of the Work, fully dimensioned architectural construction drawings and
specifications, and any required engineering drawings, specifications and
calculations (including mechanical, electrical,

B-7



--------------------------------------------------------------------------------



 



plumbing, structural, air-conditioning, ventilation and heating), and shall
include any applicable items described above for the Space Plan, and any other
details or features requested by Architect, Engineer or Landlord in order for
the Construction Drawings to serve as a basis for Landlord to approve the Work,
and for Tenant to contract and obtain permits for the Work.
     (c) “Work” herein means: (i) the improvements and items of work shown on
the final Approved Plans (including changes thereto), and (ii) any preparation
or other work required in connection therewith, including without limitation,
structural or mechanical work, additional HVAC equipment or sprinkler heads, or
modifications to any building mechanical, electrical, plumbing or other systems
and equipment or relocation of any existing sprinkler heads, either within or
outside the Premises required as a result of the layout, design, or construction
of the Work or in order to extend any mechanical distribution, fire protection
or other systems from existing points of distribution or connection, or in order
to obtain building permits for the work to be performed within the Premises
(unless Landlord requires that the Plans be revised to eliminate the necessity
for such work).
     VII. MISCELLANEOUS. If this Work Letter is attached as an Exhibit to an
amendment to an existing lease (“Original Lease”), whether such amendment adds
space, relocates the Premises or makes any other modifications, the term “Lease
Document” herein shall refer to such amendment, or the Original Lease as
amended, as the context implies. By way of example, in such case, references to
the “Premises” and “Commencement Date” herein shall refer, respectively, to such
additional or relocated space and the effective date for delivery thereof under
such amendment, unless expressly provided to the contrary herein. Capitalized
terms not otherwise defined herein shall have the meanings, if any, ascribed
thereto in the Lease Document. This Exhibit is intended to supplement and be
subject to the provisions of the Lease Document, including, without limitation,
those provisions requiring that any modification or amendment be in writing and
signed by authorized representatives of both parties. The rights granted in this
Exhibit are personal to Tenant as named in the Lease Document, and are intended
to be performed for such Tenant’s occupancy of the Premises. Under no
circumstance whatsoever shall any assignee or subtenant have any rights under
this Exhibit. Any remaining obligations of Landlord under this Exhibit not
theretofore performed shall concurrently terminate and become null and void if
Tenant subleases or assigns the Lease Document with respect to all or any
portion of the Premises, or seeks or proposes to do so (or requests Landlord’s
consent to do so), or if Tenant or any current or proposed affiliate thereof
issues any written statement indicating that Tenant will no longer move its
business into, or that Tenant will vacate and discontinue its business from, the
Premises or any material portion thereof. Any termination of Landlord’s
obligations under this Exhibit pursuant to the foregoing provisions shall not
serve to terminate or modify any of Tenant’s obligations under the Lease
Document. In addition, notwithstanding anything to the contrary contained
herein, Landlord’s obligations under this Exhibit, including obligations to
perform any work, or provide any Allowance or rent credit, shall be subject to
the condition that Tenant shall have faithfully complied with the Lease, and
shall not have committed a material violation under the Lease by the time that
Landlord is required to perform such work or provide such Allowance or rent
credit.

B-8



--------------------------------------------------------------------------------



 



EXHIBIT C
TEMPORARY SPACE PROVISIONS
     The parties agree that Tenant may occupy Suite 1200 on the twelfth (12th)
floor of the Building (“Temporary Space”) which shall be deemed to contain
approximately 8,981 square feet of rentable area for purposes hereof, the
approximate location of which is shown on Exhibit C-1, commencing on the first
business day after execution and delivery of this Amendment by both parties and
continuing until 30 days after the Additional Premises Commencement Date, as
such date may be adjusted thereunder. Tenant shall not be required to pay Base
Rent, Taxes or Expenses for the Temporary Space for the period beginning on the
date of this Amendment and ending on October 31, 2008. Commencing on November 1,
2008, Tenant shall pay a total fixed monthly Rent for the Temporary Space of
[***], payable in advance on or before the first day of each month, without
set-off, deduction or counterclaim, and with any initial or final partial
calendar month prorated on a per diem basis; there shall be no free rent period
respecting the Temporary Space. The foregoing provisions and Landlord’s
acceptance of any such amounts, shall not serve as permission for Tenant to
hold-over in the Temporary Space beyond the date which is 30 days after the
Additional Premises Commencement Date, and Landlord shall have such other
remedies to recover possession of the Temporary Space as may be available to
Landlord under applicable Laws.
     Tenant shall accept the Temporary Space “as is”, without any obligation by
Landlord to provide any improvements or an allowance therefor whatsoever. Except
to the extent inconsistent herewith, the Temporary Space shall be subject to all
terms and conditions of the Lease.
 

***   Confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
Floor Plate Showing Temporary Space
(GRAPHIC) [g17549g1754904.gif]

C-1-1



--------------------------------------------------------------------------------



 



EXHIBIT D
117D
RIGHT OF FIRST
REFUSAL
     1. Right of Refusal. Landlord hereby grants Tenant a right of refusal
(“Right Of Refusal”) to lease all other rentable areas in the Building
consisting of least 5,000 internally contiguous rentable square feet (the
“Expansion Space”), on and subject to the following provisions.
     2. Landlord’s Notice of Expansion Terms. Landlord shall notify Tenant in
writing (“Landlord’s Notice”) when Landlord has received a bona fide offer from
a third party to lease the Expansion Space which Landlord desires to accept.
          a. Expansion Space Commencement Date Within First 18 Months. If the
Expansion Space Commencement Date (as hereinafter defined) will occur within the
first 18 full calendar months after the Additional Premises Commencement Date
under this Amendment, Landlord’s Notice shall set forth “Expansion Terms” as
follows: (i) a date for the commencement of Tenant’s leasing of the Expansion
Space (“Expansion Space Commencement Date”), (ii) an expiration date therefor,
which shall be co-terminous with the Extended Term of this Lease, (iii) rentable
area, (iv) monthly Base Rent and scheduled increases therein (which shall be the
same rates per square foot of rentable area as contained in Section 5 of this
Amendment then in effect with respect to the Additional Premises hereunder),
(v) Tenant’s Share of Taxes and Expenses applicable to the Expansion Space (any
so-called Base Expense Year and Base Tax Year shall be the same as set forth in
Section 6 of this Amendment with respect to the Additional Premises Lease), and
(vi) that the space shall be provided in “as is” condition at the time
possession is delivered, except that Landlord shall provide an allowance
(“Expansion Allowance”) towards Tenant’s reasonable direct out-of-pocket costs
of designing and performing permanent leasehold improvements to the Expansion
Space of up to $20.00 times the number of square feet of rentable area of the
subject Expansion Space, multiplied by a fraction, the numerator of which is the
number of full calendar months that will be left in the Extended Term of the
Lease on the Expansion Space Commencement Date, and the denominator of which is
the total number of full calendar months in the Extended Term of the Lease.
          b. Expansion Space Commencement Date After 18 Months. If the Expansion
Space Commencement Date will occur more than 18 full calendar months after the
Additional Premises Commencement Date under this Amendment, then Landlord’s
Notice shall set forth the Third Party Basic Business Terms (as hereinafter
defined) on which Landlord would propose to lease the Expansion Space to Tenant
(“Expansion Terms”). The Third Party Basic Business Terms offer shall include
(1) the term, (2) rentable area, (3) rental rate per square foot of rentable
area, and any fixed rent increases therein, (4) proportionate share of
expenses/taxes or increases therein, and any expense/tax stops or base years,
and (5) any leasehold improvements or allowance therefor, and any additional
fair market terms contained in the bona fide offer which Landlord has received
from a third party which Landlord desires to accept (“Third Party Basic Business
Terms”).
          

D-1



--------------------------------------------------------------------------------



 




          c. General Terms. Except as set forth in Landlord’s Notice, the
Expansion Terms shall be deemed to include the same terms then in effect on the
Expansion Space Commencement Date, and thereafter scheduled to be in effect,
under the Lease (with any matters in the Lease based on square footage adjusted
proportionately to reflect the rentable area of the Expansion Space and
Landlord’s then current Building standard ratios and policies).
     3. Tenant’s Notice. If Tenant desires to lease the Expansion Space on the
Expansion Terms set forth in Landlord’s Notice, Tenant shall so notify Landlord
in writing (“Tenant’s Notice”) exercising Tenant’s right to lease the Expansion
Space on such Expansion Terms within five (5) business days after Landlord
delivers Landlord’s Notice. TIME PERIODS AND STRICT COMPLIANCE IN GIVING
TENANT’S NOTICE ARE OF THE ESSENCE OF THIS RIGHT OF REFUSAL.
     4. Expansion Documentation. If Tenant validly exercises Tenant’s Right Of
Refusal herein, the parties shall execute a confirmatory amendment (“Expansion
Documentation”), mutually and reasonably agreeable to both parties, to confirm
the leasing of the Expansion Space, which Landlord shall reasonably prepare, and
which shall be consistent with Landlord’s Notice and the provisions hereof. The
parties shall cooperate diligently and in good faith, and use commercially
reasonable efforts, to sign and deliver the Expansion Documentation within
twenty (20) days after Landlord provides the same to Tenant (but the Right Of
Refusal shall be deemed to have been unconditionally and irrevocably exercised,
and both parties shall be fully bound by the terms thereof in accordance with
the provisions hereof, whether or not such confirmatory Expansion Documentation
is signed).
     5. Offering Portions of Expansion Space; Adjustments to Expansion Space;
Prior Rights. This Right of Refusal shall apply only with respect to the entire
Expansion Space, and may not be exercised with respect to only a portion thereof
(unless only a portion of the Expansion Space shall be included in Landlord’s
Notice). If only a portion of the Expansion Space shall be included in
Landlord’s Notice, this Right of Refusal shall apply to such portion, and shall
thereafter apply to such other portions of the Expansion Space as they become
the subject of Landlord’s Notices, subject to good faith adjustments by Landlord
in the size, configuration and location of such remaining portions. If the
Expansion Space is part of a larger space that Landlord desires to lease as a
unit, then Landlord’s Notice shall, at Landlord’s option, identify the entire
such space and the Expansion Terms therefor, and in such case, this Right of
Refusal shall apply only to such entire space. This Right of Refusal shall be
subject to the then existing tenants or occupants of the Expansion Space
renewing their leases or entering into new leases whether pursuant to options to
extend previously granted or otherwise, and such Right of Refusal, and any
rights of Tenant to extend the Term of the Lease with respect to the Expansion
Space, are subordinate to, and limited by, any rights of any other parties to
lease the Expansion Space granted prior to full execution and delivery of this
document.
     6. Continuing Right. This is a continuing Right of Refusal during the
Extended Term of the Lease. In the event that Tenant waives or elects not to
exercise this Right of Refusal and Landlord fails to enter into a lease for the
Expansion Space with a third party within nine (9) full calendar months
thereafter, then Landlord shall be obligated to offer the Expansion Space to
Tenant when Landlord receives a new bona fide offer that Landlord desires to
accept, subject to

D-2



--------------------------------------------------------------------------------



 



and in accordance with, the foregoing provisions.
     7. Miscellaneous. This Right of Refusal is subject to the condition that
the Lease be in full force and effect, and that Tenant not then be in default
beyond any applicable cure period under the Lease on the date when Landlord
provides or would otherwise provide Landlord’s Notice, or at any time thereafter
and prior to the Expansion Space Commencement Date. The rights granted in this
Exhibit are personal to Tenant as named in this Lease document. Under no
circumstance whatsoever shall the assignee under a complete or partial
assignment of the Lease document, or a subtenant under a sublease of the
Premises, have any right to exercise the rights of Tenant under this Exhibit. If
Tenant shall sublease or assign the Lease with respect to all or any portion of
the Premises, then immediately upon such sublease or assignment Tenant’s rights
under this Exhibit shall concurrently terminate and become null and void. If
Tenant shall exercise the Right of Refusal herein, Landlord does not guarantee
to deliver possession of the Expansion Space on the Expansion Space Commencement
Date due to continued possession by the then existing occupants or any other
reason beyond Landlord’s reasonable control. In such event, rent and other
charges with respect to the Expansion Space shall be abated until Landlord
delivers the same to Tenant (except to the extent that Tenant or its affiliates,
agents, employees or contractors cause the delay), as Tenant’s sole recourse.
Tenant’s exercise of this Right of Refusal is intended to supersede any rights
of Tenant under the Lease to reduce or relocate the Premises, or terminate the
Lease early, and all such provisions shall thereupon be automatically deleted.
Tenant’s failure to exercise this Right of Refusal in accordance with the terms
of this Exhibit is intended to supersede any other rights of Tenant under other
provisions of the Lease to expand or relocate the Premises, and all such other
provisions shall thereupon be automatically deleted.

D-3



--------------------------------------------------------------------------------



 



(GRAPHIC) [g17549g1754905.gif]

E-1



--------------------------------------------------------------------------------



 



129A-2 (11/06)
EXHIBIT F
NEW MONUMENT SIGN WITH TENANT’S NAME
(Tenant’s Expense — Tenant or Landlord Installs)
     1. New Monument and Tenant Sign; Term. Landlord hereby grants Tenant a
license to have, at Tenant’s expense as further described below, and subject to
the other provisions hereof, a new monument (the “Monument”), and a listing
thereon identifying the name and logo of Tenant (“Monument Listing”), such
Monument to be of a size sufficient to allow Tenant to spell out its full name
and logo in a manner to allow visitors easy recognition of Tenant’s name when
driving by the Monument and in an area of the Property near the Building’s
existing monument sign. The Monument shall be of a similar size as the existing
monument sign (“Existing Monument”) located on the Property, and Tenant shall be
the sole company listed on the Monument, except as provided in Section 4 below.
The term of this license (“License Term”) shall commence on the date of this
Amendment, and shall continue until the earlier to occur of the expiration or
earlier termination of the Lease or, at Landlord’s option, Tenant’s ceasing to
occupy one-half or more of the Premises as described in Section 4 of this
Exhibit F, subject to the other provisions hereof. Upon approval by Landlord and
the installation of the Monument under this Exhibit, Tenant’s rights to its
Monument Listing under Exhibit F of Lease Amendment Seven shall permanently
terminate.
     2. Design/Fabrication/Installation. If Tenant desires to design and/or
fabricate and/or install its own Monument and Monument Listing, or desires to
make any alterations to the Monument and Monument Listing, then Tenant shall
submit for Landlord’s written approval, which approval shall not be unreasonably
withheld, conditioned or delayed: (a) the name and address of the professional
sign designer/fabricator/installer to be used by Tenant, (b) after Landlord has
approved of the designer/fabricator/installer, a professionally prepared plan
(“Monument and Monument Listing Plan”), showing all aspects of the design,
including, but not limited to, font of lettering, number of letters, content,
color and finish, type and quality of materials, dimensions of the Monument and
Monument Listing and of every detail (including letters), and all other details
of the Monument and Monument Listing and all components thereof, and (c) after
Landlord has approved of the Monument and Monument Listing Plan, copies of all
required governmental and other permits, licenses, and approvals which Tenant
will obtain at its own expense. If Landlord approves of fabrication or
installation of the Monument and Monument Listing by Tenant’s sign professional,
Tenant shall ensure that such work be done in a good and workmanlike manner,
strictly in accordance with the approved Monument and Monument Listing Plan, and
in accordance with the Property rules, standards or other requirements for such
work and/or under the supervision of Landlord’s employees or agents, in a manner
so as to avoid damage to any part of the Property. If Landlord does not approve
of Tenant’s Monument and Monument Listing Plan, then Landlord shall, at Tenant’s
written request, arrange for the design, fabrication and/or installation of the
Monument and Monument Listing using Landlord’s design criteria as determined
after consultation with Tenant, within a reasonable time after mutual execution
of this document, subject to delays beyond Landlord’s reasonable control, and
the other provisions hereof. Landlord agrees to communicate to Tenant

F-1



--------------------------------------------------------------------------------



 



Landlord’s design, fabrication and/or installation requirements of the Monument
and Monument Listing, including, without limitation, the costs relating thereto.
In the event Tenant agrees to Landlord’s design, fabrication and/or installation
of the Monument and Monument Listing, then Tenant shall reimburse Landlord for
its out-of-pocket costs for such design, fabrication and/or installation of same
within thirty (30) days after Landlord bills the same.
     3. Maintenance and Removal. Tenant shall, at its expense, maintain and
repair the Monument, subject to the following sentence. In the event Tenant
requests that Landlord perform repair or maintenance to the Monument, or
reasonably agrees with Landlord’s written notification to Tenant that repair or
maintenance to the Monument is necessary to ensure the Monument remains in good
condition, then Tenant shall reimburse Landlord for all reasonable actual costs
of maintaining and repairing the Monument; provided, however, Landlord shall be
responsible for any costs for repair or maintenance necessitated by the
negligence or willful misconduct of Landlord or its agents or representatives.
Upon termination of the Lease or this license, by expiration or otherwise,
Landlord may remove and dispose of the Monument and repair and restore the
Monument to the same condition as prior to installation of the Monument; Tenant
shall pay Landlord’s reasonable charges for doing so. Tenant shall pay any
charges hereunder, as additional Rent, within thirty (30) days after billing.
     4. Miscellaneous. Any change to the design, fabrication, content or
location of the Monument (including any temporary relocation in the event that
repairs or other work to the Property need to be done beneath the Monument)
shall require Tenant’s prior written consent, which consent shall not be
unreasonably withheld. Tenant agrees to provide its consent to a permanent
change in the location of the Monument so long as the Existing Monument is being
moved to the same location, and such new location will provide the same or
better visibility for allowing visitors to the Property to recognize Tenant’s
name when driving by the Monument. The exercise by Landlord or any of its rights
hereunder shall not be deemed an eviction or a violation of Tenant’s rights. All
costs in connection with the Monument, in addition to those costs described
above, shall be paid by Tenant, except as otherwise noted in this Exhibit F. The
rights granted in this Exhibit are personal to Tenant as named in this Lease
document (and any Tenant Affiliate to whom Tenant makes a complete assignment
pursuant to Article 13.G of the Lease). Under no circumstance whatsoever shall
the assignee under a complete or partial assignment of the Lease document (other
than such a Tenant Affiliate), or a subtenant under a sublease of the Premises,
have any right to exercise the rights of Tenant under this Exhibit. If Tenant
shall assign the Lease (other than to such a Tenant Affiliate) with respect to
all or any portion of the Premises, then immediately upon such assignment
Tenant’s rights under this Exhibit shall concurrently terminate and become null
and void. Notwithstanding the foregoing but subject to the following sentence,
Tenant may, at its option and at its sole expense, place on the Monument the
names of not more than two (2) subtenants (approved by Landlord or otherwise
permitted pursuant to Article 13 of the Lease), so long as each such subtenant
occupies at least 5,000 rentable square feet of the Premises and Tenant’s name
also remains on the sign. At Landlord’s option by written notice to Tenant, the
License Term shall terminate at any time that Tenant and its employees cease to
occupy at least one half of the rentable area of the Premises and any other
space at the Property currently under lease by Tenant and its affiliates
(whether such cessation is due to Tenant having assigned its rights under the
lease or having subleased a portion or portions

F-2



--------------------------------------------------------------------------------



 



of such space, or having actually vacated such space or a portion thereof, and
without limitation as to any other rights available to Landlord to terminate
this license).

F-3